Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Killian Steer on 8/12/2022 at 10:30am PT.
The application has been amended as follows:
In claim 32, line 2, delete “serves” and insert in its place –servers -.
In claim 42, line 2, delete “serves” and insert in its place –servers -.

Allowable Subject Matter
Claims 31, 33-41, and 43-60 are allowed.
Claims 32 and 42 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 31-40 and 51-60, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
in response to determining that the logo match score satisfies the logo match score threshold: add an image of the logo to the training logo image data associated with the merchant as a new training logo; and update the logo match score threshold based on a number of training logos associated with the merchant. 
The prior art fails to teach Claims 41-50, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
in response to determining that the logo match score satisfies the logo match score threshold: adding, by the one or more servers, an image of the logo to the training logo image data associated with the merchant as a new training logo; and updating, by the one or more servers, the logo match score threshold based on a number of training logos associated with the merchant. 
The closest prior art, Mao (US 9824270 B1) reveals a similar system and technique for detecting, within a receipt image, a pre-determined characteristic of the receipt, obtaining an OCR receipt template based on the pre-determined characteristic of the receipt, extracting, based on at least the OCR receipt template, a vendor attribute from the receipt image corresponding to a pre-defined field of the receipt, verifying, based on matching the vendor attribute to a vendor associated with the OCR receipt template, that the receipt is generated by the vendor and that the OCR receipt template is applicable to perform the OCR of the receipt image, and generating, in response to the verifying, a textual content of the receipt by processing the receipt image based at least on the OCR receipt template (see Abstract and Figs. 1-2), but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 20100268604 A1): There are provided a method and a system for detecting a logogram from a digital content, recognizing the detected logogram, and providing a user with a variety of information associated with the logogram. In detail, the method and the system acquire a plurality of logograms associated with digital content producers, store the acquired logograms in a logogram database, compare the detected logogram with the logograms stored in the logogram database, determine whether the detected logogram matches any one of the logograms stored in the logogram database, and provide information to the user viewing the digital content or information on the content distribution to the corresponding digital content producer based on the logogram if the detected logogram matches at least one specific logogram stored in the logogram database. (abstract)
Hwang et al. (US 20110123114 A1): A character recognition device to recognize characters after preprocessing an input image corrects distortion. The character recognition device includes an image input unit to receive an image acquired by an image device, a character position estimator to calculate a probability value of a position of characters of the image to estimate the position of the characters, an image preprocessor to detect a plurality of edges including the characters from the image and to correct distortion of the edges, and a character recognizer to recognize the characters included in a rectangle formed by the plurality of edges. (abstract)

    PNG
    media_image1.png
    179
    436
    media_image1.png
    Greyscale

Petrou et al. (US 20120128251 A1): A server system receives a visual query from a client system, performs optical character recognition (OCR) on the visual query to produce text recognition data representing textual characters, including a plurality of textual characters in a contiguous region of the visual query. The server system also produces structural information associated with the textual characters in the visual query. Textual characters in the plurality of textual characters are scored. The method further includes identifying, in accordance with the scoring, one or more high quality textual strings, each comprising a plurality of high quality textual characters from among the plurality of textual characters in the contiguous region of the visual query. A canonical document that includes the one or more high quality textual strings and that is consistent with the structural information is retrieved. At least a portion of the canonical document is sent to the client system. (abstract)

    PNG
    media_image2.png
    470
    506
    media_image2.png
    Greyscale

Nepomniachtchi et a. (US 20190278986 A1): Systems and methods are provided for processing and extracting content from an image captured using a mobile device. In one embodiment, an image is captured by a mobile device and corrected to improve the quality of the image. The corrected image is then further processed by adjusting the image, identifying the format and layout of the document, binarizing the image and extracting the content using optical character recognition (OCR). Multiple methods of image adjusting may be implemented to accurately assess features of the document, and a secondary layout identification process may be performed to ensure that the content being extracted is properly classified. (abstract)

    PNG
    media_image3.png
    548
    532
    media_image3.png
    Greyscale

Sato et al. (US 20070091373 A1): A medium processing method is provided that includes the steps of inputting images of a first medium and a second medium, recognizing first area information of the first medium and second area information of the second medium, determining a correspondence between the first area information and the second area information based on the recognition result, adjusting one of the first area information or the second area information based on the determined correspondence between the first area information and the second area information, and compositing the adjusted one of the area information within a predetermined area defined by the other one of the area information. (abstract)
Xie et al. (US 20160125265 A1): Example methods, apparatus, systems to perform context-based image recognition for consumer market research are disclosed. Disclosed example methods include comparing a first subset of feature points in a first region of interest of a reference image with a first subset of feature points of a first image residing within a first region corresponding spatially to the first region of interest and located at a first location in the first image to determine a first match value. Disclosed example methods also include, in response to determining the first match value satisfies a first threshold, comparing a second subset of feature points in a second region of interest of the reference image with a second subset of the feature points of the first image residing within a second region of the first image corresponding spatially to the second region of interest to determine a second match value. (abstract)

    PNG
    media_image4.png
    320
    493
    media_image4.png
    Greyscale


Rodriguez et al. (US 20200380226 A1): In some arrangements, product packaging is digitally watermarked over most of its extent to facilitate high-throughput item identification at retail checkouts. Imagery captured by conventional or plenoptic cameras can be processed (e.g., by GPUs) to derive several different perspective-transformed views—further minimizing the need to manually reposition items for identification. Crinkles and other deformations in product packaging can be optically sensed, allowing such surfaces to be virtually flattened to aid identification. Piles of items can be 3D-modelled and virtually segmented into geometric primitives to aid identification, and to discover locations of obscured items. Other data (e.g., including data from sensors in aisles, shelves and carts, and gaze tracking for clues about visual saliency) can be used in assessing identification hypotheses about an item. Logos may be identified and used—or ignored—in product identification. A great variety of other features and arrangements are also detailed. (abstract)

    PNG
    media_image5.png
    362
    532
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669